Citation Nr: 0030686	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  99-17 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for spondylolysis at L-5, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel

INTRODUCTION

The veteran served on active duty from November 1961 to March 
1966.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a December 1998 rating 
decision from the Los Angeles, California, Regional Office 
(RO).  That determination, in pertinent part, confirmed the 
schedular 10 percent evaluation in effect for spondylolysis 
at L-5.  That determination also denied a permanent and total 
disability rating for pension purposes.  The veteran filed a 
notice of disagreement as to both issues in April 1999.

By a rating action dated in May 1999, the RO assigned a 
schedular 20 percent evaluation for spondylolysis at L-5, 
effective in June 1998, the date of receipt of the veteran's 
claim for increased rating.  A statement of the case as to 
both issues was issued in June 1999.

In August 1999, the veteran's accredited representative 
submitted a VA Form 21-4138, which expressed disagreement 
with the schedular 20 percent evaluation assigned to the 
service-connected spondylolysis at L-5.  The accredited 
representative's statement was accepted by the RO in lieu of 
a VA Form-9, Appeal to the Board.

In a Statement of Accredited Representation (VA Form 646) 
dated in September 1999, the veteran's accredited 
representative presented arguments in support of the 
spondylolysis claim.  Significantly, neither the veteran nor 
his representative has presented any further argument 
regarding the issue of entitlement to a permanent and total 
disability rating for pension purposes.  Therefore, that 
issue is not in appellate status and will not be considered 
at this time.  Accordingly, the issue properly before the 
Board at this time is as set forth on the title page of this 
decision.

In May 2000, the Board remanded this case to the RO to 
schedule a hearing for the veteran before a Veterans Law 
Judge at the local VA RO.

The veteran was afforded a personal hearing before a Veterans 
Law Judge sitting at the Los Angeles, California, RO in July 
2000.  The Veterans Law Judge who held the hearing is making 
the decision in this case and is the signatory to this 
decision.


REMAND

A preliminary review of the record discloses that additional 
action by the RO is required before the Board can adjudicate 
whether an increased rating for spondylolysis at L-5 is 
warranted.  Generally, any pertinent evidence that is 
accepted by the Board must be referred to the RO for review 
and preparation of a Supplemental Statement of the Case 
(SSOC), unless the veteran waives this procedural right.  See 
38 C.F.R. § 20.1304(c) (1999).

In the present case, this procedural requirement has not been 
met.  It is significant to note that a medical report from 
William H. Dillin, M.D., dated in August 1999, was associated 
with the veteran's claims folder after his case had been 
certified to the Board for appeal in August 1999.  While the 
August 1999 private medical report seems to contain similar 
complaints and findings of lumbar spine pathology as the 
April 1999 Department of Veterans Affairs (VA) (fee basis) 
orthopedic examination, the record does not reflect that this 
additional evidence has been considered by the RO, or that 
waiver by the veteran of such prior consideration has been 
accomplished.  Therefore, the evidence must be initially 
considered by the RO, and this claim must be remanded in 
accordance with 38 C.F.R. § 19.31 and § 20.1304(c) (1999).  
See also 38 C.F.R. § 19.9 (1999).

Therefore, in order to give the veteran every consideration 
of due process with respect to the present appeal, it is the 
Board's opinion that further development of the case is 
necessary.  Accordingly, this case is REMANDED for the 
following action:

The RO should review the record in light 
of all of the evidence received since the 
Statement of the Case issued in June 
1999, and readjudicate the issue of 
entitlement to an increased rating for 
spondylolysis at 
L-5.  In the course of such review and 
adjudication, the RO should undertake any 
further development of the evidence as 
may be deemed warranted, including any 
further examination, as needed, for 
evaluation of the veteran's claim.  If 
the benefits sought are not granted, the 
veteran and his representative should be 
furnished a SSOC which addresses the 
additional evidence, and be afforded the 
requisite opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to accord the veteran due 
process.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
D. C. Spickler
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 5 -


